I do not agree that the verdict is excessive. The size of the verdict does not shock my conscience. The jury was asked to return a verdict of $26,315. It returned one for $10,000. It did not appear excessive to the trial judge who denied the motion for a new trial.
Plaintiff, who at the time of the accident was about fifty-eight years of age, incurred doctor and medical expense in the sum of $1,057; she was confined in bed for a period of four months because of the injuries; her back was injured so badly that she could not use a bedpan and required assistance to go to the lavatory. The injuries caused her great pain; she sustained injuries to her head, causing her to have *Page 243 
dizzy spells; she continues to suffer from nervousness; the hernia which she had before the accident did not prevent her from doing her usual housework and taking part in the activities of fraternal organizations; she is now unable to attend to her household duties or participate in the activities of those organizations. Prior to the accident the hernia was about the size of an ink bottle, but after the accident it was as large as a baby's head; it has caused her continual pain since the accident and, according to the uncontradicted evidence, will become progressively worse. Her condition, according to uncontradicted medical testimony, is permanent and will be continuous during her lifetime. We have sustained a verdict for $15,700 where the injuries were not nearly so severe and painful as in this case. (Staff v. Montana Petroleum Co., 88 Mont. 145,291 P. 1042.)
The judgment, I think, should be affirmed.